Citation Nr: 1221333	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  10-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing.  

2.  Basic eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from July 1954 to September 1975.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which denied basic eligibility to assistance in acquiring both specially adaptive housing and a special home adaptation grant.  In December 2011, the Veteran submitted a Motion to Advance on the Docket.  In February 2012, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Board granted the Veteran's Motion to Advance on the Docket.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is in effect for bronchial asthma evaluated as 100 percent disabling; coronary artery disease evaluated as 100 percent disabling; posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling; peptic ulcer disease evaluated as 20 percent disabling; hemorrhoids evaluated as 20 percent disabling; prostate carcinoma evaluated as 20 percent disabling; acne evaluated as 10 percent disabling; right fifth metacarpal fracture residuals evaluated as noncompensable; post-operative frontal sinus residuals evaluated as noncompensable; and erectile dysfunction evaluated as noncompensable.  His service-connected disabilities are permanent and total in nature.  

2.  The Veteran has not been shown to objectively exhibit the loss or loss of use of an upper or lower extremity, blindness in both eyes, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

3.  The Veteran's service-connected disabilities include bronchial asthma, an inhalation injury residual.  

4.  The Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a). 


CONCLUSIONS OF LAW 

1.  The Veteran does not meet the basic eligibility requirements for assistance in acquiring specially adaptive housing.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).  

2.  The Veteran meets the basic eligibility requirements for assistance in acquiring a special home adaptation grant.   38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.809a (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that the Department of Veterans Affairs (VA) will seek to provide; and (3) the information and evidence the claimant is expected to provide.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In reference to the Veteran's claim of basic eligibility for assistance in acquiring specially adaptive housing, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to eligibility for specially adaptive housing.  As will be shown below, the Board finds that the Veteran does not meet the basic eligibility requirements for assistance in acquiring specially adaptive housing.  Therefore, as no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  

In this decision, the Board has also determined that the Veteran meets the basic eligibility requirements for assistance in acquiring a special home adaptation grant, which represents a grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Specially Adaptive Housing

The Secretary of VA is authorized to furnish financial assistance in acquiring specially adapted housing to a veteran who had active service after April 20, 1898 and who has a permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).  

Service connection is in effect for bronchial asthma evaluated as 100 percent disabling; coronary artery disease evaluated as 100 percent disabling; PTSD evaluated as 30 percent disabling; peptic ulcer disease evaluated as 20 percent disabling; hemorrhoids evaluated as 20 percent disabling; prostate carcinoma evaluated as 20 percent disabling; acne evaluated as 10 percent disabling; right fifth metacarpal fracture residuals evaluated as noncompensable; post-operative frontal sinus residuals evaluated as noncompensable; and erectile dysfunction evaluated as noncompensable. 

The Veteran's service-connected disabilities include bronchial asthma and coronary artery disease which are both evaluated as 100 percent disabling.  While permanent and total in nature, the Veteran's service-connected disabilities are not due to either the loss or loss of use of either an upper or a lower extremity, blindness in both eyes, or full thickness or subdermal burns that have resulted in contractures with limitation of the motion of two or more extremities or of at least one extremity and the trunk.  The Veteran does not contend that his service-connected disabilities are productive of such impairment.  In the absence of such disability, the Veteran does not meet the basic eligibility requirements for assistance in acquiring specially adaptive housing.  


III.  Special Home Adaptation Grant

The Secretary of VA may also issue a certificate of eligibility for assistance in acquiring necessary special home adaptations to a veteran who had active service after April 20, 1898, if the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  To be eligible for such certificate, the Veteran must be entitled to compensation for permanent and total disability which (1) includes the anatomical loss or loss of use of both hands or is due to blindness in both eyes with 5/200 visual acuity or less; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness or subdermal burns that have resulted in contracture or contractures with limitation of motion of one or more extremities or the trunk; or residuals of an inhalation injury including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease. 38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809a (2011).  

The Veteran testified on appeal that his service-connected disabilities include inhalation injury residuals, namely, allergic bronchial asthma.  In his December 2011 Statement of Accredited Representative in Appealed Case, the accredited representative cites to an Internet publication of the National Center for Emergency Medicine which conveys that a category of "inhalation injury is allergic, in which inhaled gases, particles, or aerosols produce bronchospasm and edema much like asthma or spasmodic croup."  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran has permanent and total service-connected disabilities which includes allergic bronchial asthma.  He has cited to a competent medical reference which establishes that such disability constitutes an inhalation injury residual.  The Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  In the absence of any competent evidence to the contrary, the Board concludes that basic eligibility for assistance in acquiring a special home adaptation grant has been established.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809a (2011).  

ORDER

Basic eligibility for assistance in acquiring specially adaptive housing is denied.  

Basic eligibility for assistance in acquiring a special home adaptation grant is granted.  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


